Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141634                                                                                                Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  CLAUDE McMANUS,                                                                                         Mary Beth Kelly,
           Plaintiff-Appellant,                                                                                       Justices
  and
  VALERIE McMANUS-ZOERHOF,
           Plaintiff,
  v                                                                 SC: 141634
                                                                    COA: 290249
                                                                    Kent CC: 05-002677-CK
  KEVIN M. TOLER,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 27, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
           d0112                                                               Clerk